Citation Nr: 0028052	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  99-10 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for nicotine dependence.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from October 1961 to 
December 1964 and from January 1965 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Oakland, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board notes that in his February 1999 VA Form 9 the 
veteran raised additional claims for entitlement to service 
connection for disorders secondary to tobacco use.  These 
matters are referred to the RO for appropriate action.


REMAND

Review of the claims file shows that in October 2000 the 
Board received additional documentary evidence not previously 
considered by the RO pertinent to the veteran's claim.  The 
documents included a July 2000 private medical opinion.  The 
veteran did not waive RO consideration of this evidence; 
therefore, the Board finds the case must be remanded to the 
RO for additional development.

VA regulations provide that pertinent evidence received by 
the Board must be referred to the RO for review and 
preparation of a supplemental statement of the case unless RO 
consideration is expressly waived by an appellant.  See 
38 C.F.R. § 20.1304 (1999).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

The RO should readjudicate the issue 
presently certified for appeal to the 
Board with consideration given to all of 
the evidence of record, as alluded to 
above.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and provided the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



